Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of election filed on 11/9/22  and IDS filed on 2/25/22 and 2/22/22. 
Claims 1-21 are pending in the application.
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 11/9/22 is acknowledged.
Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/22.
Applicant’s election without traverse of  species “acrylates/polytrimethyl siloxymethacrylate copolymer” drawn to “ poly(acrylate-co-siloxane)-based film former “ and “polyglyceryl-6 distearate “ drawn to “polyglyceryl fatty acid ester” and styrene/acrylates/ammonium methacrylate copolymer” drawn to water soluble polymer or water dispersible polymer based on acrylate or water dispersible polymer based on polyurethane, the in the  interview dated 11/17/22 is acknowledged.  
Claims 1-9 are examined in the application and the generic claim is examined to the extent that it reads on “acrylates/polytrimethyl siloxymethacrylate copolymer” drawn to “ poly(acrylate-co-siloxane)-based film former “ and “polyglyceryl-6 distearate “ drawn to “polyglyceryl fatty acid ester” and “styrene/acrylates/ammonium methacrylate copolymer” drawn to water soluble polymer or water dispersible polymer based on acrylate or water dispersible polymer based on polyurethane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-9 are  rejected under 35 U.S.C. 103 as being unpatentable over the combination of  WO 2016/046399 (‘399) and US 2016/0235661 (‘661) and US 2012/0258059 (‘059) and US 2014/ 0105845 (‘845).
WO ‘399 is cited in the IDS dated 2/22/22 and all the PGPUB documents are cited in the IDS dated 2/25/22 except for the last one.
WO ‘399 at  page 1, ll.5-10 teaches cosmetic preparation in the form of emulsions  comprising  claimed aqueous phase comprising water and under examples 1-2  exemplifies   claimed  “acrylate/polytrimethyl siloxymethacrylate copolymer” ( claim 5) in isododecane (claim 3 drawn to volatile hydrocarbon  (claims 1 and  3-4) and has pigment ( claim 1 )  examples have preserving agent (claim 8 drawn to one of preservative) and example has water. WO ‘399 at page 49, line 33 teaches iron oxide (claim 7). WO ‘399 at page 18 teaches the amount of vinyl polymer bearing at least one carbosiloxane  dendrimer-based  unit and the amount is 0.5-20% (acrylate/polytrimethyl siloxymethacrylate copolymer) is the species drawn to the above copolymer). Example use 10%. The amount claimed 8-18% is within the amount taught by WO ‘399 (claim 6).
The difference between WO ‘399 and instant application is WO ‘399 does not state that the emulsion based  cosmetic preparation is in gel form and does not teach claimed species drawn to polyglyceryl fatty acid ester and claimed film former.
US ‘661 teaches cosmetic and topical compositions and at ¶ [0063] teaches viscosity controlling agents and emulsifiers are necessary to bind the water phase ingredients and oil phase ingredients and teaches claimed polyglyceryl -6 distearate (claims 1-2) .
US ‘059 teaches cosmetic external skin preparations and at ¶ [0166] teaches the cosmetic preparations can be in the form of emulsions and also gels (claim 1).
US ‘845 teaches cosmetic compositions comprising wax dispersions comprising at least one film former and at ¶ [0025] teaches  claimed “styrene/acrylates/ammonium methacrylate copolymer” ( claims 1 and 4) and at ¶ [0030] teaches the amount which is from about 5% to about 50% and the amount claimed 8-18% is within the amount taught by US ‘845 (claim 6).
WO exemplifies 10 %  of the film former species “acrylate/polytrimethyl siloxymethacrylate copolymer” in the lipid phase and US 845 teaches “styrene/acrylates/ammonium methacrylate copolymer amount is from about 5% to about 50% and when the “styrene/acrylates/ammonium methacrylate copolymer” is 25% then the ratio is 2.5 and this meets the range claimed in claim 1.

Regarding the limitations directed to  viscosity of claim 1, this  limitation would be intrinsic properties of the composition because  all the references teaches the same claimed ingredients.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  composition of WO ‘399 in examples 1  by adding polyglyceryl -6 distearate so that this emulsifier bind the water phase ingredients and oil phase ingredients taught by US ‘661 and add  as the water dispersible polymer “styrene/acrylates/ammonium methacrylate copolymer”  taught by US ‘845 and prepare the emulsions in the form of gel as all these are known cosmetic formulations with the reasonable expectation of success that the emulsion based cosmetic preparations are stable and exhibits glidance on application taught by WO ‘399. This is a prima facie case of obviousness.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,234,906. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application and patent are claiming the same species drawn to film former in the lipid phase and same species drawn to polyglyceryl esters and pigment and solvent and the film former in the aqueous phase has the claimed species and thus the two inventions overlap except in the patent which also claims non-elected species drawn to polyurethane-35.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619